            Case 1:19-cr-00850-JSR Document 27 Filed 01/28/20 Page 1 of 7



      Quinn emanuel trial 1awvers 11mst1m
      Ill   Huntington Avenue, Suite 520, Boston, Massachusetts 02199-7626 I TEL (617) 712-7100 FAX (617) 712-7200




                                                                                                     WRITER'S DIRECT DIAL No.
                                                                                                                 (617) 712-7114

                                                                                                      WRITER'S EMAIL ADDRESS
                                                                                             billweinreb@quinnemanuel.com



January 27, 2020


VIA ECF AND HAND
The Honorable Jed S. Rakoff
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
Room 1340
New York, NY 10007-1312


Re:         United States v. Petit and Taylor, No. 19 Cr. 850 (JSR) (S.D.N.Y.)

Dear Judge Rakoff:

            We represent Defendants Parker H. Petit and William Taylor in the above-captioned action

and write, pursuant to the Court's order, in response to the January 23, 2020 letter submitted to the

Court by Sidley Austin LLP on behalf of MiMedx Group, Inc. (MiMedx) seeking to "quash" three

exhibits to Defendants' Joint Motion to Compel Discovery and Set Disclosure Deadlines (ECF

No. 24) (Joint Motion), on grounds of the attorney work product doctrine. See Letter from D.

Rody to Hon. J. Rakoff dated Jan. 23, 2020 (Sidley Letter).

            For the reasons stated below, Defendants oppose MiMedx's request that the Court order

Defendants, the Government, and the Securities and Exchange Commission (SEC) (a nonparty to

this action) to return or destroy the documents.




      11ui111 emanuel ur11u11an & sumvan, 1111
      LOS ANGELES I NEW YORK I SAN FRANCISCO I SILICON VALLEY I CHICAGO I WASHINGTON, DC I HOUSTON I SEATTLE I BOSTON I SALT LAKE CITY
      LONDON I TOKYO I MANNHEIM I HAMBURG I PARIS I MUNICH I SYDNEY I HONG KONG I BRUSSELS I ZURICH I SHANGHAI I PERTH I STUTTGART
        Case 1:19-cr-00850-JSR Document 27 Filed 01/28/20 Page 2 of 7




                                         Background

       As set forth in Defendants' Joint Motion, this criminal prosecution was precipitated by an

investigation conducted by the Audit Committee of the Board of Directors of MiMedx,

Defendants' former employer. See Joint Mot. at 2-15. The Audit Committee retained King &

Spalding LLP (King & Spalding) and KPMG LLP (KPMG) to lead the investigation. See Joint

Mot. Ex.Eat 7. The Sidley Letter concerns three memoranda prepared by Ernst & Young (E&Y),

MiMedx's independent auditor (which was not part of the Audit Committee's investigative team)

concerning meetings between E&Y, King & Spalding, KPMG, and others that occurred in 2018.

See Joint Mot. Ex. J (ECF No. 24-1 0); Ex. M (ECF No. 24-13); Ex. Q (ECF No. 24-17)

(collectively, the E&Y Memos).

       Defendants understand that E& Y produced these documents to the SEC and that the SEC

provided them to the Government, which in tum produced them to Defendants during discovery

in this action. Defendants cited the E& Y Memos in their Joint Motion to show that King &

Spalding provided detailed debriefs and presentations to the Government and the SEC concerning

the factual findings of its investigation and that the Government relied heavily on the Audit

Committee's evidence and conclusions in charting its investigative steps and in bringing this case

against Defendants. See Joint Mot. at 4-6, 10-11, 13-15. MiMedx now asserts that all three E& Y

Memos are protected attorney work product that E& Y inadvertently produced to the SEC.

                                           Argument

       The Court should reject MiMedx's request that the Court order Defendants, the

Government, and the SEC to return or destroy the documents because: first, the E&Y Memos

themselves make clear that they are not protected attorney work product; second, to the extent the




                                                2
        Case 1:19-cr-00850-JSR Document 27 Filed 01/28/20 Page 3 of 7




E&Y Memos are attorney work product, MiMedx waived the protection; and third, Defendants'

substantial need for the documents overcomes any applicable protection.

I.     The E&Y Memos Are Not Protected Attorney Work Product

       "Work product protection is a judicially created doctrine ... that provides a lawyer with a

zone of privacy in her work, 'free from unnecessary intrusion by opposing parties and their

counsel."' SEC v. Gupta, 281 F.R.D. 169, 171 (S.D.N.Y. 2012) (Rakoff, J.)(quoting Hickman v.

Taylor, 329 U.S. 495, 510-11 (1947)). It is "a qualified privilege for certain materials prepared

by an attorney 'acting for his client in anticipation of litigation."' United States v. Nobles, 422

U.S. 225, 237-38 (1975) (quoting Hickman, 329 U.S. at 508). It protects "material prepared by

agents for the attorney as well as those prepared by the attorney himself." Id. at 239. Documents

independently created by a third party that is not acting under an "attorney's direction or control"

are not protected. In re Grand Jury Proceedings, No. M-11-189, 2001 WL 1167497, at *19

(S.D.N.Y. Oct. 3, 2001). "[T]he party invoking a privilege bears the burden of establishing its

applicability to the case at hand. . . . The burden is a heavy one, because privileges are neither

lightly created nor expansively construed." In re Grand Jury Subpoenas, 318 F.3d 379, 384 (2d

Cir. 2002) (internal citations and quotations omitted).

       MiMedx has failed to meet its heavy burden here. The Sidley Letter omits critical facts:

E& Y prepared the E& Y Memos, not King & Spalding, and it did so for purposes of its audit, not

for potential litigation. MiMedx does not claim that E&Y was King & Spalding's agent or that

E&Y created the documents under King & Spalding's direction or control or in anticipation of

litigation. Nor could it: E&Y was MiMedx's independent auditor and was not part of the Audit

Committee's investigative team. KPMG served as the Audit Committee's forensic accountant

during the investigation, not E&Y.



                                                 3
        Case 1:19-cr-00850-JSR Document 27 Filed 01/28/20 Page 4 of 7




       Indeed, the E&Y Memos themselves make clear that King & Spalding purposefully

withheld privileged information from E&Y and treated E&Y like it treated the Government and

the SEC. Specifically, the September 26, 2018 E&Y Memo explains:

         •   Two versions of the presentation exist:
                a One presented to the Audit Committee and the Board
                        • Presentation contains prlVlleged content and add!tlonal documents that helped
                             form flndlngs and conclusions
                o Another that was presented to the Southern District of New York and SEC. This ts the
                    presentation shared with EY
                        • Presentation contain~ identical findings and conclusions as the othe-r
                             presentation, however is without privileged content

Joint Mot. Ex. M at 1. The Memo further explains: "Privileged content cannot be shared with

EY at this stage due to a number of parallel on going (sic] lawsuits that are being handled by

Sidley(.]" Id. (emphasis added). Thus, by King & Spalding's own admission, the content of its

meetings with E& Y was not privileged, and King & Spalding provided the exact same materials

to the Government and the SEC in the form of detailed debriefs and presentations. 1

       The cases relied upon by MiMedx are inapposite. Each involved work product created by

counsel in anticipation oflitigation and then later provided to an independent auditor, and the issue

was whether the company waived the protection by providing the materials to the auditor. 2 E.g.,




1The other two E&Y Memos (dated March 22, 2018 and July 16, 2008, respectively) predate this
memorandum, meaning they, too, were created during "this stage," when King & Spalding
believed that privileged materials could not be shared.

2 Even if such cases were applicable, there is no per se rule that disclosing attorney work product
to an independent auditor does not constitute a waiver, see Merrill Lynch & Co. v. Allegheny
Energy, Inc., 229 F.R.D. 441, 446-47 (S.D.N.Y. 2004), and at least one court in this District has
found a waiver of the protection in analogous circumstances, see Medino[, Ltd. v. Boston Sci.
Corp., 214 F.R.D. 113, 115-17 (S.D.N.Y. 2002) (disclosing meeting minutes of Special Litigation
Committee to E&Y, company's independent auditor, constituted a waiver, because E&Y's
interests were independent of the company's and disclosure did not serve any "litigation interest");
Gupta, 281 F.R.D. at 172 (citing Medino/).


                                                    4
        Case 1:19-cr-00850-JSR Document 27 Filed 01/28/20 Page 5 of 7




Int'[ Design Concepts, Inc. v. Saks Inc., No. 05 CIV. 4754 (PKC), 2006 WL 1564684, at *2-3

(S.D.N.Y. June 6, 2006) (no waiver because attorney's written investigative report was prepared

in contemplation of actual or potential litigation, was created in reliance upon the attorney work

product, and was communicated to the auditor under a strict pledge of confidentiality); In re Pfizer

Inc. Sec. Litig., No. 90 CIV. 1260 (SS), 1993 WL 561125, at *6 (S.D.N.Y. Dec. 23, 1993) (no

waiver when Pfizer produced documents from its legal department to auditor because sharing with

auditor did not substantially increase the opportunity that potential adversaries could obtain the

information). MiMedx cites no case (nor have Defendants found one) holding that materials

prepared by an independent auditor following non-privileged discussions with a company's

outside counsel are protected attorney work product.

II.    Any Work Product Protection Has Been Waived

       "Work product protection ... may be waived if the work product is voluntarily disclosed.

In this Circuit, the privilege is waived where there is 'deliberate, affirmative, and selective use of

privileged work-product materials by a party."' Gupta, 281 F.R.D. at 171. It is MiMedx's burden

to demonstrate that the work product protection has not been waived. Allied Irish Banks v. Bank

ofAm., NA., 240 F.R.D. 96, 103 (S.D.N.Y. 2007).

       MiMedx waived any protection by deliberately sharing with E& Y the same information

that it shared with the DOJ and the SEC. As discussed above, the September 25, 2018 E&Y Memo

makes clear that the presentation that King & Spalding gave to E&Y (the subject of the E&Y

Memo) is the exact same presentation that King & Spalding gave to the DOJ and to the SEC. See

Joint Mot. Ex. M at 1. It also contains "identical findings and conclusions as the other [privileged]

presentation."   Id.   At the January 23, 2020 conference before this Court, the Government

acknowledged that King & Spalding gave multiple such "downloads" and "presentations" to the



                                                  5
       Case 1:19-cr-00850-JSR Document 27 Filed 01/28/20 Page 6 of 7




DOJ. See Tr. 9:10-10:2. MiMedx's disclosure to the DOJ and the SEC-indisputably adversaries

investigating MiMedx-constitutes a clear waiver of the attorney work product protection. See In

re Steinhardt Partners, L.P., 9 F.3d 230, 232-35 (2d Cir. 1993) (holding that company's

production of a memorandum to the SEC addressing facts, issues, and relevant legal theories in

the case against the company constituted a waiver of the attorney work product protection); see

also Gupta, 281 F.R.D. at 171-72 (discussing Steinhardt).

III.   Defendants Have Shown A Substantial Need For The Documents

       Finally, even if the work product doctrine applies, Defendants' substantial need for the

information contained in the E&Y Memos overcomes MiMedx's limited interest in preventing

further disclosure. The "[w]ork product protection can ... be overcome if the defendant shows a

'substantial need' for the documents, and he 'cannot, without undue hardship, obtain their

substantial equivalent by other means."' United States v. Gupta, 848 F. Supp. 2d 491, 496

(S.D.N.Y. 2012) (Rakoff, J.) (citing Fed. R. Civ. P. 26(b)(3)(A)(ii)). Courts have held that

"substantial need" should be defined "more flexibly when applied to the interests of a criminal

defendant," who has a liberty interest at stake. United States v. Marcus Schloss & Co., No. 88 CR.

796 (CSH), 1989 WL 62729, at *3 (S.D.N.Y. June 5, 1989).

       Here, the E&Y Memos contain and reference possible exculpatory information, including

statements made by potential witnesses to King & Spalding, and the dates and contents of

presentations to the Audit Committee, the Government, and the SEC. Defendants' only current

source for this information, which is critical to Defendants' preparation of their defense, is the

E&Y Memos. Moreover, Defendants' need for the information substantially outweighs any

interest of MiMedx in protecting the information. MiMedx is not a party to this action, and

Defendants do not gain any unfair advantage over MiMedx by having access to this information.



                                                6
       Case 1:19-cr-00850-JSR Document 27 Filed 01/28/20 Page 7 of 7




And finally, because the documents have already been made publicly available, an order from the

Court directing Defendants, the Government, and the SEC to return or destroy the documents will

have only a limited effect in preventing the documents' public dissemination.

                                          Conclusion

       For the foregoing reasons, Defendants respectfully request that the Court deny MiMedx's

request seeking an order directing Defendants, the Government, and the SEC to return or destroy

the E&Y Memos.

Dated: January 27, 2020                             Respectfully submitted,

 /s/ Eric B. Bruce                                   /s/ William D. Weinreb
 Eric B. Bruce                                       William D. Weinreb
 Freshfields Bruckhaus Deringer US LLP               Michael T. Packard
 700 13th Street, NW                                 Quinn Emanuel Urquhart & Sullivan, LLP
 10th Floor                                          111 Huntington Ave., Suite 520
 Washington, DC 20005                                Boston, MA 02199
 Telephone: (202) 777-4500                           Telephone: (617) 712-7100
 Email: Eric.Bruce@freshfields.com                   Email: billweinreb@quinnemanuel.com
                                                     Email: michaelpackard@quinnemanuel.com
 Altin H. Sila
 Freshfields Bruckhaus Deringer US LLP               William A. Burck
 601 Lexington Avenue                                Quinn Emanuel Urquhart & Sullivan, LLP
 New York, NY 10022                                  1300 I Street NW, Suite 900
 Telephone: (212) 230-4622                           Washington, D.C. 20005
 Email: Altin.Sila@freshfields.com                   Telephone: (202) 538-8000
                                                     Email: williamburck@quinnemanuel.com
 Attorneys for Parker H Petit
                                                     Michael B. Carlinsky
                                                     Quinn Emanuel Urquhart & Sullivan, LLP
                                                     51 Madison A venue, 22nd Floor
                                                     New York, NY 10010
                                                     Telephone: (212) 849-7000
                                                     Email:michaelcarlinsky@quinnemanuel.com

                                                     Attorneys/or William Taylor

cc:    All Counsel (by ECF)
       Sidley: David M. Rody (by email)
       SEC: Kevin Comeau; Ty Cottrill; Stephen McKenna (by email)



                                                7
